NOS. 12-08-00062-CR
                                     12-08-00063-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

FREDDIE B. SWEAT,                                '       APPEAL FROM THE 145TH
APPELLANT

V.                                               '       JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                         '      NACOGDOCHES COUNTY, TEXAS


                                MEMORANDUM OPINION
                                        PER CURIAM
       Freddie B. Sweat appeals his convictions for aggravated assault and unlawful possession of
a weapon. A jury found him guilty and assessed punishment at thirty-eight years of imprisonment
and ten years of imprisonment, respectively.          The trial court ordered the terms to run
concurrently. Appellant’s counsel filed a motion to withdraw and a brief in support of that
motion in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Thereafter, Appellant
filed a pro se brief. We dismiss Appellant’s appeals.


                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he is
well acquainted with the facts in these cases and has diligently reviewed the appellate records. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978),
Appellant’s brief presents a chronological summation of the procedural history of the cases, and
further states that Appellant’s counsel is of the opinion that the records reflect no reversible error
and counsel is unable to raise any arguable issues for appeal.
         Appellant filed a pro se brief, an amended brief, and a supplemental brief in which he
raised issues concerning the sufficiency of the evidence, due process, equal protection, and
ineffective assistance of counsel. We have considered counsel’s brief and Appellant’s pro se
briefs and conducted our own independent review of the records. We have found no reversible
error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeals
are wholly frivolous. Accordingly, his motion to withdraw is hereby granted, and we dismiss
these appeals. See In re Schulman, 252 S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of these cases by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of this opinion or the date the last timely filed motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with this
court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest
of the filings in the case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.
R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered January 29, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                              (DO NOT PUBLISH)




                                                           2